DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 26, 2022 has been entered.

All previous claim rejections made under 35 U.S.C. 103 as indicated in the Office action dated January 26, 2022 are withdrawn in view of amendment made to claim 1 (B) which limits the polar oil to a caprylic/capric triglyceride.  
New rejections are made to address the amended claims. 

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 are newly rejected under 35 U.S.C. 103 as being unpatentable over Weinkauf et al. (US 5855893, published on January 5, 1999, cited in IDS) (“Weinkauf” hereunder) in view of Beck et al. (US 6551604 B1, published on April 22, 2003) (“Beck” hereunder). 

Weinkauf discloses an oil-in-water emulsion in Example 12 which comprises (A) ascorbyl tetraisopalmitate, (B) isononyl isononanoate, (C) a chelating agent (disodium EDTA), (D) an antioxidant (tocopherol); and (E) water. Applicant’s specification indicates that the IOB value of isononyl isononanoate is 0.2.  See published application, [0030].  The reference further teaches that the emulsions according to the invention preferably have an acidic pH of 3-4.  See col. 3, bridging paragraph.  
Weinkauf fails to teach the polar oils of present claim 1 (B). 
Beck teaches caprylic/capric triglyceride and isononyl isononanoate are well known dermatologically acceptable emollients useful in topical oil-in-water emulsions.   The reference teaches these emollients are used in an amount from about 3-to about 15 % and lubricate the skin, increase the smoothness and suppleness of the skin, prevent or relieve dryness of the skin and/or protect the skin.  See col. 9, lines 19 – 45. 
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Weinkauf and include to the composition caprylic/capric triglyceride.   
It is well settled in patent law that combining or substituting equivalents known for the same purpose. See MPEP 2144. 06 I and II.  In this case, Beck establishes that isononyl isononate, which was used in Weinkauf, and caprylic/capric triglyceride are used as dermatologically acceptable emollients to make oil-in-water cosmetic emulsions Such teachings indicate that these ester oils are functionally equivalent and establish that combining the two to make another emulsion or substitute one for the other would have been prima facie obvious. 
Regarding claims 3 and 5, the emulsion also contains disodium EDTA and cetyl alcohol, respectively.  

Claims 1 and 3-5 are newly rejected under 35 U.S.C. 103 as being unpatentable over Tanda (JP2004399133 A, published December 2, 2004, cited in IDS) in view of Beck. 
Tanda teaches that L-ascorbyl tetraisopalmitate has improved solubility in oil and enhances the barrier function of the skin and has excellent transdermal absorbability.   See translation, [0010].  Tanda paragraphs [0034-0038] and Tables 1 and 2 disclose oil-in-water emulsified cream compositions containing L-ascorbyl tetraisopalmitate, cetyl palmitate, citric acid, purified water, sodium hydroxide and behenyl alcohol; the pH of the example ranges from 4- 5.2.  See partial translation.      
Regarding claim 1 (B), Tanda teaches that the oil components suitable for the invention include macadamia nut oil, olive oil, castor oil, etc., see [0018], but fails to disclose the polar oils as defined in present claim 1 (B). 
Beck teaches caprylic/capric triglyceride and isononyl isononanoate are well known dermatologically acceptable emollients useful in topical formulations such as oil-in-water emulsions.  The reference teaches these emollients are used in an amount from about 3-to about 15 % and lubricate the skin, increase the smoothness and suppleness of the skin, prevent or relieve dryness of the skin and/or protect the skin.  See col. 9, lines 19 – 45. 
It would have been obvious to one of ordinary skill in the art before the time of filing the present application to modify the teachings of Tanda and include to the composition caprylic/capric triglyceride as motivated by Beck. The skilled artisan would have been motivated to do so, as the latter teaches that caprylic/capric triglyceride is a dermatologically acceptable emollient to make oil-in-water cosmetic emulsions.  Since both references are directed to oil-in-water cosmetic emulsions, the skilled artisan would have had a reasonable expectation of successfully producing a stable cosmetic emulsion with enhanced skin protection and smoothing propertiesRegarding claim 1 (C), Tanda suggests using sequestering agents such as sodium edetate. See [0028]; instant claim 3. 
Regarding claim 1(D), the reference further teaches adding antioxidants such as a-tocopherol, dibutylhydroxytoluene, or butylhydroxyanisole.  See [0030]. 
Adding the sequestering agents and antioxidants for their known purposes to stabilize the composition as suggested by the reference would have been obvious. 
Regarding claims 3 and 4, the reference teaches that citric acid, succinic acid, and/or sodium hydroxide are used to adjust the pH.  See [0023].
Regarding claim 5, Tanda teaches that the oil components that can be blended with the fatty acid L-ascorbyl include higher alcohols; Examples disclose behenyl alcohol. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 3-5 have been considered but are moot because the new ground of rejection does not rely on the new reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617